Citation Nr: 1418926	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  14-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a skin disability of the bilateral underarms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

 Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a foot disability, or a skin disability of the bilateral underarms, as a result of his service. 


CONCLUSION OF LAW

A foot disability, and a skin disability of the bilateral underarms, was not incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran argues that service connection is warranted a foot disability, and a skin disability of the bilateral underarms.  He argues that he was treated for the claimed conditions during service, and that he has a "break out" of his rash "every two to three months."  See Veteran's notice of disagreement, received in August 2012.  He also argues that during service in Korea, he stepped in some sort of substance that burned his feet.  See Veteran's statement (VA Form 21-4138), received in April 2012.   During his hearing, held in April 2014, the Veteran testified that he was hospitalized for foot symptoms during service in Korea after he stepped in a hole.  He further testified that during service he developed rashes under his arms, for which he was treated, to include subsequently receiving shots about every 3 to 4 months.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

The Board notes that there is no evidence to show, and the Veteran does not assert, that he participated in combat.  38 U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256 -6258 (2000).

The Veteran's service treatment records are not available, and have been destroyed in the 1973 fire at the National Personnel Records Center.  A memorandum, dated in June 2012, shows that the RO determined the Veteran's service treatment reports were unavailable, and that any additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(e) (2013).  

In cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. Russo v. Brown, 9 Vet. App. 46 (1996).

Post-service medical evidence includes private treatment reports from L.G., M.D., dated between 1999 and 2001, show that the Veteran was treated for rashes on his legs, buttocks, and back, with findings of a vascular ulcer on the right foot and ankle in March 1999.  Subsequently-dated notations indicate that the ulcer was ischemic ulcer.  With regard to his rashes, there were at least two notations of eczematous dermatitis.  

VA progress notes, dated between 2007 and 2013, show that the Veteran received a number of treatments for complaints of foot pain.  His diagnoses included chronic foot pain, peripheral neuropathy, athlete's foot, and pes planovagus.  An April 2013 report notes complaints of foot pain, with scaling and peeling of his feet bilaterally.  The assessment was bilateral foot pain, and the report notes that the Veteran reported that he was "walking in a chemical while serving in Korea."  The report further shows that he was found to have a low vitamin B-12 level.  It states that, "With the low B-12 level  the foot pain may be due to peripheral neuropathy." 

Reports from the Medical Center of South Arkansas, dated in 2002, show that the Veteran's diagnoses include peripheral arterial disease of the lower extremities, and chronic ischemic ulcer on the right leg.  

The Board finds that the claims must be denied.  As an initial matter, with regard to the claim for a skin disability of the underarms, the post-service medical evidence shows a number of treatments for skin symptoms, none of which specifically indicate that the symptoms were present under the arms.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  These reports note complaints related to the back, buttocks, and legs.  However, even assuming that the Veteran has a skin disability of the bilateral underarms, the Veteran was not shown to have been treated for, or diagnosed with, either a skin or a foot disorder during service.  Thus, a chronic disease is not shown.  See 38 C.F.R. § 3.309(b).  The earliest post-service medical evidence of any relevant findings is dated in 1999.  This is about 43 years after separation from active duty service.  The Veteran is not shown to have been diagnosed with a chronic disease listed at 38 C.F.R. § 3.309(a), therefore, service connection based on the theory of a continuity of symptomatology (38 C.F.R. § 3.309(b)) is not warranted.  Walker.  There is no competent opinion in support of either of the claims.  The Board therefore finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

In reaching this decision, the Veteran's assertions have been considered.  However, the Veteran's assertions of a long history of foot and skin symptoms since his service are inconsistent with the post-service medical evidence, which is dated between 1999 and 2013, in which he reported a history of foot and skin symptoms ranging from 3 to 4 months, to "for several years," to 5 to 6 years, to 15 years.  See VA progress notes, dated in December 2010, and January and February of 2011.  In light of the above, the Veteran's contentions as to onset and continuity of symptomatology are found not to be credible.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, there is a lengthy gap in the medical evidence between 1956 and 1999.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 


II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March and June of 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as January 2014.  See January 2014 statement of the case; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Veteran's service treatment reports are not of record.  In April 2012, the National Personnel Records Center (NPRC) indicated that it did not have any service treatment reports, and that any reports which may have existed may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).  

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  An April 2012 duty-to-assist letter shows that the RO requested that the Veteran complete a NA Form 13055 in order to allow them to search other sources for his records.  That same month, the Veteran submitted a completed NA Form 13055.  A June 2012 duty-to-assist letters show that he was requested to submit any service treatment reports in his possession, or advise VA of their location if known, and that he was requested to submit other relevant forms of evidence, to include lay testimony.  The NPRC was requested to search unit sick morning reports and Surgeon General's Office reports, however, the NPRC stated that its searches did not result in any relevant records.  See NPRC reports, dated in April and June of 2012.  In a memorandum, dated in June 2012, the RO determined that the Veteran's service treatment reports are not available, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  The RO has obtained post-service VA and non-VA medical records.  Therefore, the Board finds that VA has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992). 

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the Veteran's service treatment records are not available, and there is no evidence of relevant inservice treatment.  The Board has determined that the Veteran is not a credible historian.  There is no competent evidence of record to show that there is a nexus between either of the claimed disabilities and the Veteran's service.  Given the foregoing, the Board finds that additional development is not warranted.  Id.; see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible).   

In April 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that a hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2012 hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the circumstances around the alleged incurrences of his disabilities during service.  The testimony did not reflect that there were any available and outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that was obtainable and which had not been submitted.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a bilateral foot disability, and a skin disability of the bilateral underarms, is denied.  




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


